DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To summarize the current election, the applicant elected the species where the antimicrobial is present in the form of peracetic acid and spores are Bacillus subtilis, without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The claims relate to a process of killing bacterial spores where a solution consisting of water, hydrogen peroxide, peracetic acid and optionally an additional peroxide and/or an additional antimicrobial agent. The solution is converted into droplets, vaporized, and contacted with the bacterial spores. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
Peracetic acid is made from the reaction of acetic acid and hydrogen peroxide in water (see European Centre for Ecotoxicology and Toxicology of Chemicals Joint Assessment of Commodity Chemicals Report 40 2001 - henceforth JACC - page 9 last paragraph-page 10 third paragraph). The peracetic acid in distilled peracetic acid solutions hydrolyzes back into these two chemicals (see JACC page 10 third paragraph). These distilled products typically contain trace amounts of acetic acid and hydrogen peroxide in addition to the peracetic acid that is desired (see JACC page 10 third paragraph). Interventions such as cooling or the inclusion of stabilizers can slow the hydrolysis process of peracetic acid (see JACC page 10 third paragraph and page 13 second full paragraph-bottom of page).
The claims exclude the presence of a stabilizer due to the “consisting of” language they employ. Thus a stabilizer cannot be employed to forestall the decomposition/hydrolysis of the peracetic acid into hydrogen peroxide and acetic acid. While cooling can slow the formation of acetic acid, it does not stop the hydrolysis reaction. The disclosure makes no mention of any sort of technique or treatment that stops peracetic acid from hydrolyzing when in aqueous solution with hydrogen peroxide as instantly claimed.
In light of the known chemistry of peracetic acid in water, it is not clear that a preparation consisting of water, peracetic acid, and hydrogen peroxide can be generated that is completely devoid of acetic acid such that the claimed method can be practiced. The same goes for a preparation consisting of water, hydrogen peroxide, peracetic acid and optionally an additional peroxide and/or an additional antimicrobial agent. Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be practiced. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 31-32, 41, 51-55,  and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Mielnik et al. (previously cited) in view of Martin et al. (previously cited) and Malik et al. (previously cited).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). The treatment procedure generates a vaporous microbial decontaminant such as hydrogen peroxide alone or in combination with peracetic acid (see paragraphs 32 and 34; instant claim 1). The compositions are particularly envisioned to kill spore forming bacteria (see paragraph 5). The space to be treated is contacted with the vaporous composition for 30 minutes or less at 25°C in order to deactivate the contaminants (see paragraph 33; instant claim 41). Hydrogen peroxide is taught present in the space at levels that start at 0.1 to 5 mg/L which corresponds to 0.1 to 5 ppm, where longer exposure times may be used for lower concentrations or larger enclosures while short times can be used for higher concentrations (see paragraphs 33 and 40). In addition, this teaching by Mielnik et al. indicates that the concentration and exposure time are result effective variables. In order to generate the vapor, Mielnik et al. teach the injection of a mist (dispersion of droplets in a carrier gas) into a vaporization chamber where a carrier gas is supplied over a heated surface that vaporizes the liquid (see paragraphs 6 and 36 and figure 2; instant claim 1). This teaching and the depiction of the vaporizing device with a large heated surface area is understood as detailing that all the mist is vaporized, thereby yielding a vapor with the same weight ratio of actives (e.g., peracetic acid to hydrogen peroxide) as in the original solution (see instant claim 1). The mist yields a dispersion when it combines with the carrier gas (see paragraph 36; instant claim 1).  Air is envisioned as the carrier gas (see paragraph 33; instant claim 51). A combination of peracetic acid and hydrogen peroxide is not exemplified by Mielnik et al.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Here, a clear indication of the basic and novel characteristics of the composition has not been made such that excluded components can be clearly identified; therefore “consisting essentially of” will be construed as “comprising”. The composition of Martin et al. then meets the limitation of consisting essentially of water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid as well as consisting essentially of water, hydrogen peroxide, and peracetic acid. The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 and example 1). The peroxide is generally envisioned at 2 to 50% (see paragraph 46). In addition, Martin et al. teach their composition being effective against Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV; instant claims 61-62). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on a surface (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3; instant claim 1). These data indicate that vapor concentration of hydrogen peroxide is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Mielnik et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  It additionally would have been obvious to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of Mielnik et al. within the range of dilutions and preferred proportions they teach because the compositions were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against this Bacillus subtilis. Given the teaching of hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. The range for the ratio of peracetic acid to hydrogen peroxide meets the instant claim limitations while the ranges for the hydrogen peroxide and peracetic acid overlap with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claim 1). While the disclosure provides data demonstrating potentiation between some low concentrations of peracetic acid and hydrogen peroxide when some bacterial spores are suspended in a solution of these two components, the instantly claimed method does not apply a solution to bacterial spores. Instead it uses such a liquid to generate a vapor and exposes bacterial spores to hydrogen peroxide and peracetic acid concentrations that are below those touted to have potentiating properties when in liquid form. There is no indication that these liquid concentrations have the same interaction when vaporized and applied to bacterial spores in vapor form at the claimed levels. Thus the claimed concentration ranges are obvious in light of the overlapping ranges provided by Martin et al. Employing the concentrations of Martin et al. at a load to the region to be disinfected that provides hydrogen peroxide at 500 to 1000 ppm, as taught by Malik et al., would have been obvious given the effectiveness of these concentrations that is on par with the examples of Martin et al. in a relatively short amount of time. This would correspond to a peracetic acid gas concentration range of 25 to 50 ppm in light of the ratio exemplified by Martin et al. Further it would have been obvious to optimize both the duration of exposure and the temperature between 22ºC and 37ºC to achieve the desired degree of spore control as a matter of routine experimentation since they are result effective variables (see instant claims 1 and 54-55). There would have been a reasonable expectation of success of achieving a greater than 4 log reduction in Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. (see instant claim 1).  Therefore claims 1, 31-32, 41, 51-55, and 61-62 are obvious over Mielnik et al. in view of Martin et al. and Malik et al.

Claims 1, 29-30, 41, 51-56, 58, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (previously cited) in view of Martin et al., Mielnik et al., and Malik et al. 
Wu et al. teach the sterilization of medical devices that have a lumen where endoscopes are envisioned (see abstract and paragraph 42). Various antimicrobial agents are employed including hydrogen peroxide and peracetic acid (see paragraph 76). Vapor sterilization is envisioned where a booster device is attached to the lumen containing device while placed in a sterilization chamber (see paragraph 80; instant claims 29-30). A vacuum is drawn on the chamber and lumen of the device prior to the introduction of vapor which facilitates the vapor being drawn through the lumen once the vapor is introduced into the chamber (see paragraph 83; instant claim 56). Wu et al. teach that after lumen and chamber evacuation, the chamber is injected for the duration of the desired exposure time with hydrogen peroxide vapor (see examples 1 and 2; instant claim 58). A particular formulation for the sterilizing composition with both hydrogen peroxide and peracetic acid is not provided.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Here, a clear indication of the basic and novel characteristics of the composition has not been made such that excluded components can be clearly identified; therefore “consisting essentially of” will be construed as “comprising”. The composition of Martin et al. then meets the limitation of consisting essentially of water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid as well as consisting essentially of water, hydrogen peroxide, and peracetic acid. The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 and example 1). The peroxide is generally envisioned at 2 to 50% (see paragraph 46). In addition, Martin et al. teach their composition being effective against Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV; instant claims 61-62). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). Particular locations in the rooms that hold the undesirable microorganisms include furniture and countertops composed of a variety of materials that include wood, fabric, and metal (see paragraphs 25 and 31; instant claims 26 and 33-35). The treatment procedure generates a vaporous microbial decontaminant such as hydrogen peroxide alone or in combination with peracetic acid (see paragraphs 32 and 34; instant claim 1). The compositions are particularly envisioned to kill spore forming bacteria (see paragraph 5). The space to be treated is contacted with the vaporous composition for 30 minutes or less at 25°C in order to deactivate the contaminants (see paragraph 33; instant claim 41). Hydrogen peroxide is taught present in the space at levels that start at 0.1 to 5 mg/L which corresponds to 0.1 to 5 ppm, where longer exposure times may be used for lower concentrations or larger enclosures while short times can be used for higher concentrations (see paragraphs 33 and 40). In addition, this teaching by Mielnik et al. indicates that the concentration and exposure time are result effective variables In order to generate the vapor, Mielnik et al. teach the injection of a mist (collection of droplets) into a vaporization chamber where a carrier gas is supplied over a heated surface that vaporizes the liquid (see paragraphs 6 and 36 and figure 2). This teaching and the depiction of the vaporizing device with a large heated surface area is understood as detailing that all the mist is vaporized, thereby yielding a vapor with the same weight ratio of actives (e.g., peracetic acid to hydrogen peroxide) as in the original solution (see instant claim 1). The mist yields a dispersion when it combines with the carrier gas (see paragraph 36; instant claim 1).  
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3; instant claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Wu et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  It additionally would have been obvious to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of Wu et al. within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Wu et al. and Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against this strain of bacteria. Given the teaching of hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. The range for the ratio of peracetic acid to hydrogen peroxide meets the instant claim limitations while the ranges for the hydrogen peroxide and peracetic acid overlap with those instantly claimed, thereby rendering the instant limitations obvious (see MPEP 2144.05; instant claim 1). While the disclosure provides data demonstrating potentiation between some low concentrations of peracetic acid and hydrogen peroxide when some bacterial spores are suspended in a solution of these two components, the instantly claimed method does not apply a solution to bacterial spores. Instead it uses such a liquid to generate a vapor and exposes bacterial spores to hydrogen peroxide and peracetic acid concentrations that are below those touted to have potentiating properties. There is no indication that these liquid concentrations have the same interaction when vaporized and applied to bacterial spores in vapor form at the claimed levels. Thus the claimed ranges are obvious in light of the overlapping ranges provided by Martin et al. Employing this concentration at a load to the region to be disinfected that provides hydrogen peroxide at 500 to 1000 ppm, as taught by Malik et al., would have been obvious given its effectiveness on par with the examples of Martin et al. in a relatively short amount of time. This would correspond to a peracetic acid gas concentration range of 25 to 50 ppm in light of the ratio exemplified by Martin et al.  Further it would have been obvious to optimize both the duration of exposure and the temperature between 22ºC and 37ºC to achieve the desired degree of spore control as a matter of routine experimentation since they are result effective variables (see instant claims 1 and 54-55). There would have been a reasonable expectation of success of achieving a greater than 4 log reduction in Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. (see instant claim 1).  Therefore claims 1, 29-30, 41, 51-56, 58, and 61-62 are obvious over Wu et al. in view of Martin et al., Mielnik et al., and Malik et al.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Martin et al., Mielnik et al., and Malik et al. as applied to claims 1, 29-30, 41, 51-56, 58, and 61-62 above, and further in view of Centanni et al. (previously cited).
Wu et al. in view of Martin et al., Mielnik et al., and Malik et al. render obvious the limitations of instant claim 56. The modified reference does not detail intermittent application of vacuum pulses that alternate with replenishment pulses of the sporicidal vapor. 
Centanni et al. teach the vaporization of a hydrogen peroxide solution or other liquids to serve as a decontaminant in a sterilization system (see paragraph 46; instant claims 29-30). Figure 2 of Centanni et al., pictured below, is nearly identical to that of instant figure 2, which shows a vaporizing and sterilizing device suitable for performing the claimed invention:

    PNG
    media_image1.png
    597
    700
    media_image1.png
    Greyscale

A carrier gas is taught to combine with a liquid flow or spray of the disinfecting liquid, the latter yielding a dispersion of droplets in the gas (see paragraphs 46 and 48; instant claim 1). This combination enters a vaporizer 12 and heated wall 32 vaporizes the liquid (see paragraph 48 and 61-62 and figures 1-3; instant claim 1).  The design of the vaporizer is made such that any mist that enters is vaporized (see paragraphs 62-65; instant claim 1). This teaching is understood as detailing that all of the dispersion is vaporized, thereby yielding a vapor with the same weight ratio of actives (e.g., peracetic acid to hydrogen peroxide) as in the original solution (see instant claim 1). The vapor mixes with additional carrier gas, then passes into chamber 14 where items to be sterilized are located (see paragraphs 44 and 52). The carrier gas is envisioned as air, nitrogen, carbon dioxide, helium, or argon (see paragraph 48). The vapor may be continually replenished to the chamber or introduced into the chamber in pulses that alternate with vacuum pulses (see paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an intermittent exposure regimen in the modified method of Wu et al. This change would have been obvious as the simple substitution of one technique for another in order to yield a predictable outcome. Here, Centanni et al. teach constant replenishment and alternating vacuum pulses with vapor pulses as two alternative regimen for applying a sporicidal hydrogen peroxide based vapor to an article to be sterilized. Therefore claim 57 is obvious over Wu et al. in view of Martin et al., Mielnik et al., Malik et al., and Centanni et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1, 29-32, 41, 51-55, and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al.
Both the patented claims and the instant claims recite a method where a liquid containing a peroxy compound and water is introduced into a carrier gas, generating a dispersion, and subsequently vaporized. The vapor mixture is then fed into a defined space containing a microbially contaminated item and contacts the item, such that the item is decontaminated. Air is a disclosed carrier gas for the patented claims. The patented claims teach that the liquid that contacts the heated walls of its vaporizer is vaporized. The patented claims do not recite a formulation for the composition that is introduced into the carrier gas as droplets or that spores are the microbial contaminant.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Here, a clear indication of the basic and novel characteristics of the composition has not been made such that excluded components can be clearly identified; therefore “consisting essentially of” will be construed as “comprising”. The composition of Martin et al. then meets the limitation of consisting essentially of water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid as well as consisting essentially of water, hydrogen peroxide, and peracetic acid. The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 and example 1). The peroxide is generally envisioned at 2 to 50% (see paragraph 46). In addition, Martin et al. teach their composition being effective against Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). Martin et al. teach a vapor chamber for conducting the vapor exposure to kill bacterial spores (see example 9). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). Particular locations in the rooms that hold the undesirable microorganisms include furniture and countertops composed of a variety of materials that include wood, fabric, and metal (see paragraphs 25 and 31). The treatment procedure generates a vaporous microbial decontaminant such as hydrogen peroxide alone or in combination with peracetic acid (see paragraphs 32 and 34). The compositions are particularly envisioned to kill spore forming bacteria (see paragraph 5). The space to be treated is contacted with the vaporous composition for 30 minutes or less at 25°C in order to deactivate the contaminants (see paragraph 33). Hydrogen peroxide is taught present in the space at levels that start at 0.1 to 5 mg/L which corresponds to 0.1 to 5 ppm, where longer exposure times may be used for lower concentrations or larger enclosures while short times can be used for higher concentrations (see paragraphs 33 and 40). In addition, this teaching by Mielnik et al. indicates that the concentration and exposure time are result effective variables. In order to generate the vapor, Mielnik et al. teach the injection of a mist (collection of droplets) into a vaporization chamber where a carrier gas is supplied over a heated surface that vaporizes the liquid (see paragraphs 6 and 36 and figure 2). This teaching and the depiction of the vaporizing device with a large and tortuous, heated surface area is understood as detailing that all the mist is vaporized, thereby yielding a vapor with the same weight ratio of peracetic acid to hydrogen peroxide as in the original solution.  The mist yields a dispersion when it combines with the carrier gas (see paragraph 36).  Air is envisioned as the carrier gas (see paragraph 33). 
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 31). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hydrogen peroxide and peracetic acid solution of Martin et al. to a room as taught by Mielnik et al. or a vapor chamber as taught by Martin et al. in the treatment method of the patented claims within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against bacterial spores. Given the teaching of hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. The range for the ratio of peracetic acid to hydrogen peroxide meets the instant claim limitations while the ranges for the hydrogen peroxide and peracetic acid overlap with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). While the disclosure provides data demonstrating potentiation between some low concentrations of peracetic acid and hydrogen peroxide when some bacterial spores are suspended in a solution of these two components, the instantly claimed method does not apply a solution to bacterial spores. Instead it uses such a liquid to generate a vapor and exposes bacterial spores to hydrogen peroxide and peracetic acid concentrations that are below those touted to have potentiating properties.  There is no indication that these liquid concentrations have the same interaction when vaporized and applied to bacterial spores in vapor form at the claimed levels. Thus the claimed ranges are obvious in light of the overlapping ranges provided by Martin et al. It additionally would have been obvious to introduce this liquid of Martin et al. into the carrier gas of the patented method as drops as taught by Mielnik et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Also, the selection of Bacillus subtilis spores as the microorganisms to kill in the procedure of the patented claims would have been obvious because they were taught by Martin et al. as a particular variety known to be desirous to kill with the vaporous disinfectant actives that include hydrogen peroxide. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  Employing the Martin et al. modified concentration at a load to the region to be disinfected that provides hydrogen peroxide at 500 to 1000 ppm, as taught by Malik et al., would have been obvious given its effectiveness on par with the examples of Martin et al. in a relatively short amount of time. This would correspond to a peracetic acid gas concentration range of 25 to 50 ppm in light of the ratio exemplified by Martin et al. Operation of the device such that all the supplied decontaminant liquid is vaporized would have been obvious in light of Mielnik et al. as well given the similarity in operation it shares with the device employed in the patented claims. This would yield a vapor with the same weight ratio of peracetic acid to hydrogen peroxide as in the feed solution. Further it would have been obvious to optimize both the duration of exposure and the temperature between 22ºC and 37ºC to achieve the desired degree of spore control as a matter of routine experimentation since they are result effective variables (see instant claims 1 and 54-55). There would have been a reasonable expectation of success of achieving a greater than 4 log reduction in Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. Therefore claims 1, 29-32, 41, 51-55, and 61-62 are obvious over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al. 

Claims 29-30 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al. as applied to claims 1, 29-32, 41, 51-55, and 61-62 above, and further in view of Centanni et al. 
The modified patented claims render obvious the limitations of instant claim 1. Martin et al. teach a vapor chamber for conducting the vapor exposure to kill bacterial spores (see example 9). The modified patented claims do not detail the application of a vacuum to the region being decontaminated.
Centanni et al. teach the vaporization of a hydrogen peroxide solution or other liquids to serve as a decontaminant in a sterilization chamber (see paragraph 46). Figure 2 of Centanni et al., pictured below, is nearly identical to that of instant figure 2, which shows a vaporizing and sterilizing device suitable for performing the claimed invention:

    PNG
    media_image1.png
    597
    700
    media_image1.png
    Greyscale

A carrier gas is taught to combine with a liquid flow or spray of the disinfecting liquid, the latter yielding a dispersion of droplets in the gas (see paragraphs 46 and 48). This combination enters a vaporizer 12 and heated wall 32 vaporizes the liquid (see paragraph 48 and 61-62 and figures 1-3).  The design of the vaporizer is made such that any mist that enters is vaporized (see paragraphs 62-65). This teaching is understood as detailing that all of the dispersion is vaporized, thereby yielding a vapor with the same weight ratio of actives (e.g., peracetic acid to hydrogen peroxide) as in the original solution. The vapor mixes with additional carrier gas, then passes into chamber 14 where items to be sterilized are located (see paragraphs 44 and 52). The carrier gas is envisioned as air, nitrogen, carbon dioxide, helium, or argon (see paragraph 48). The vapor may be continually replenished to the chamber or introduced into the chamber in pulses that alternate with vacuum pulses (see paragraph 58). Centanni et al. also teach that the system can be operated at atmospheric pressure or as a vacuum where a vacuum is applied prior to the introduction of the vapor (see paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified method of the patented claims to a chamber that contains the article with bacterial spores to be killed. This modification would have been obvious in view of Martin et al. who already teach the application of their sporicidal vapor in such a chamber, demonstrating that it is a known alternative to room application. It also would have been obvious in view of Centanni et al. whose teach such a chamber for vapor decontamination. It additionally would have been obvious to apply the application regimen of Centanni et al. as known techniques for applying a vapor sporicidal agent to a desired region. Thus vacuum evacuation prior to the injection of the vapor, continual replenishment of the vapor in the chamber, or introduction often vapor into the chamber in pulses that alternate with vacuum pulses all would have been obvious options. Therefore claims 56-58 are obvious over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., Malik et al., and Centanni et al.

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 

Regarding rejections under 35 USC 103:
The applicant argues that the concentrations taught by Martin et al. indicate that lower concentrations of their composition were to be used with UV light for effectiveness. They highlight figures 9A and 9B of Martin et al. as an illustration of their point. These figures show log reduction after one minute of exposure. The instant claims do not recite any particular exposure time for its recited method and Mielnik et al. detail 30 minutes or less of exposure time as desirable. Thus these data are not indicative that lower concentrations require UV light under all conditions for effectiveness. In addition, the exposure employed was direct application of microbicide which is a different form than that employed by Mielnik et al. As the rejection notes, Mielnik et al. detail a vapor concentration of hydrogen peroxide that is effective to decontaminate a volume upon exposure for thirty minutes or whatever greater or lesser time deemed necessary by one of ordinary skill. Moreover, the rejection further relies upon Malik et al. and their teaching of a particular vapor concentration of hydrogen peroxide yielding a greater than 5 log reduction in Bacillus subtilis spores on a surface.  Thus the necessary vapor concentration of hydrogen peroxide to be effective was not in question, given the collection of teachings that were cited. 
The applicant also highlights figure 21 of Martin et al. as an additional argument that higher concentrations are taught as being more effective by Martin et al. The figure illustrates log reduction after various concentrations of the solution of Martin et al. are employed to generate a vapor in the presence of spores for 10 minutes. Again, no particular exposure time is required for the instant claims. While a 2% solution at 37⁰C may have been the lowest concentration employed in the vapor exposure test that produced a 4 log reduction, it is not an indication that lower solution concentrations cannot achieve the same end given the longer exposure times taught by Mielnik et al. Further, the vapor concentration achieved in these tests is not disclosed by Martin et al. Thus they illustrate some of the possibilities of their composition in vapor, but do not limit its applicability. Given the added teachings of Malik et al., the artisan of ordinary skill would have found it obvious to select their vapor concentrations to employ so as to yield an effective log reduction of Bacillus subtilis in a room in a short amount of time.
The applicant argues that there was no rationale to support employing a hydrogen peroxide and peracetic acid solution for generating their taught vapor where the solution has a concentration lower than those described in embodiments by Mielnik et al. Since the application of the antimicrobial composition occurs in vapor form, there are a multiplicity of solutions that could be employed in its generation. There is no evidence of the criticality of the claimed solution concentration in generating the vapor concentration that is claimed. Mielnik et al. teach a range of vapor concentrations to apply for microbicidal effectiveness and Malik et al. provide further teachings that correlate vapor concentration to log reduction in Bacillus subtilis spores on a surface over a given time. These teachings are sufficient to equip the artisan of ordinary skill to select a room vapor concentration to apply in order to achieve an effective log reduction of bacterial spores. The generation of the prior art vapor concentration can be easily achieved from a number of solution concentrations, depending on the quantity vaporized and introduced into the space.
The applicant argues that the teachings of Malik et al. do not cure the issues they identify as deficiencies in Mielnik et al. and Martin et al. To the contrary, Malik et al. teach particular vapor concentrations of hydrogen peroxide that were shown to yield more than 5 log reduction in Bacillus subtilis spores on a surface after only a few minutes of exposure. These concentrations and levels of log reduction meet the limitations of those instantly claimed. When combined with the teachings of Mielnik et al. who detail the use of a hydrogen peroxide vapor, that may be coupled with peracetic acid, being employed to decontaminate rooms or chambers, the use of a hydrogen peroxide based vapor would have been obvious. The additional teachings of Martin et al. who detail hydrogen peroxide based solutions for decontamination that are employed in vapor form and also include peracetic acid more directly exemplifies a combination of actives that Mielnik et al. just suggest. When considered in combination, the combination of cited references render obvious the claimed method.
 The applicants reiterate their arguments against Martin et al., Mielnik et al., and Malik et al. in response to the contribution of the teachings of Wu et al. These remarks were addressed above.

Regarding double patenting rejections:
The applicant argues that the patented claims do not recite applying the vapor exposure for a period of time sufficient to effect a reduction In the number of spores capable of returning to the vegetative growth. The point of the method of the patented claims is to decontaminate. This intent is not unique to a particular variety of microbe, but applies to any that can be effectively treated.  Martin et al. detail levels of log reduction that are desirable against a variety of microbes. The artisan of ordinary skill would have been aware of this desired level and applied it to the method of the patented claims. 
The applicant also argues that the patented claim do not teach the claimed solution. The claims require an antimicrobial solution to generate their vapor and the solution of Martin et al is able to function in this capacity, given that it had been used to generate an antimicrobial vapor. No evidence has been provided that the claimed solution is critical in generating an antimicrobial vapor. Therefore the patented claims in combination with the teachings of Mielnik et al., Martin et al., and Malik et al. are viewed to render the instant claims obvious.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615